    Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 1 of 14



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT COURT OF NEW YORK

ANTHONY MAYER,

                         Plaintiff,
                                                                   CIVIL COMPLAINT


    -against-                                             Civil Case No.: 1:20-CV-0442 (LEK/DJS)

SCHENECTADY COUNTY

                     Defendants.



                                 JURY TRIAL DEMANDED


                               PRELIMINARY STATEMENT


     1. Plaintiff, Anthony Mayer, brings this action under Title VII of the Civil Rights Act of

         1964, as amended, codified at 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,

         and the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290 et

         seq for employment discrimination based on Gender discrimination by disparate

         treatment, sexual harassment creating a hostile work environment, for wrongful

         termination, for failure to promote and for retaliation for reporting discrimination

         and/or opposing it.

                2.   The Plaintiff is now seeking compensatory damages, punitive damages,

         costs and attorney’s fees for the Defendants wrongful conduct under both New York

         and Federal law.




                                               1
       Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 2 of 14




                                     JURISDICTION


       3. This Court has jurisdiction pursuant to 28 U.S.C. §§1331 and 1343. Plaintiff's claims

 are brought under the Americans With Disabilities Act, 42 U.S.C. §§12101, 12117.

 Supplemental jurisdiction exists under the New York Human Rights Law, Executive Law

 §§292 and 296 et seq.

                                         VENUE

       4. This action properly lies in the Northern District of New York, pursuant to 29 U.S.C. §

1391(b), because the claim arose in this judicial district, and pursuant to 42 U.S.C. § 2000e-

5(f)(3), because the unlawful employment practice was committed in this judicial district.

       5. On January 24th, 2020, the EEOC issued a "right to sue" letters, authorizing plaintiff to

commence an action against Defendant within 90 days from receipt of the same. A copy of the

right to sue letter is annexed hereto as Exhibit A.

       6. This action is commenced within 90 days of plaintiff's receipt of the right to sue letter.



                                           PARTIES


       7. Plaintiff, Anthony Mayer, is a citizen and resident of the United States, State of New

York, Rensselaer County, residing in the City of Troy.


       8. Defendant Schenectady County (herein after “Schenectady County”) is a county

government in New York State.




                                                  2
       Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 3 of 14



                                           FACTS


       9. The Plaintiff Anthony Mayer is a Caucasian male who first began working for the

   Defendant County on October 23rd, 2017 as a Purchasing & Specifications Representative.


       10. Mr. Mayer’s direct supervisor Deputy Director of Purchasing Jennifer Nelson is of

   the opposite sex as she is a female.


              GENDER DISCRIMATION BEGAN ON THE FIRST DAY


       11. On Mr. Mayer’s first day of work, as an employee for the Defendant, Supervisor

   Nelson made Mr. Mayer sit at a table and chair facing the wall with his back to the entrance

   door in the an open office area with the other staff coming and going.


       12. On information and belief, no female employees were made to sit at a desk in an open

   area facing the wall with no privacy.


       13. Shortly after Mr. Mayer’s first day, Supervisor Nelson informed him that a co-

   worker, by the name of Janis, had filed a complaint against her (Supervisor Nelson) for

   harassment.


       14. On February 16th, 2018 Supervisor Nelson was not in and in her absence, Mr. Mayer

was appointed to the Emergency Management Response Team for purchasing and this upset

supervisor Nelson and as a result Mr. Mayer was harassed more severely after this.


       15. On March 1st, 2018 Mr. Mayer took a call in Director Cliff Stoodley’s office per his

request and answered a bid question over the phone. This prompted Supervisor Nelson to harass

Mr. Mayer even more.



                                               3
       Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 4 of 14




        PLAINTIFF COMPLAINS OF HARASSMENT TO UPPER MANAGEMENT


        16. On March 1st, 2018 Mr. Mayer met with Supervisor Nelson’s immediate boss, Cliff

Stoodley. Mr. Stoodley acknowledged that Ms. Nelson was giving Mr. Mayer a hard time and

explained she (Supervisor Nelson) obviously had psychologic problems. He stated, in form or

substance, that Mr. Mayer did not have to worry about losing his job, because he had the final

say in the matter.


        17. On March 7th, 2018 Supervisor Nelson asked if she could have a copy of an e-mail

from Janis that she had seen by looking at Mr. Mayer’s monitor over his shoulder without his

consent. Mr. Mayer told her that he would provide her with a copy of the email if his response

was included. This e-mail was presented to the County Attorney and used as a complaint against

Janis. Supervisor Nelson told the County Attorney that Mr. Mayer approached her and

volunteered to give her this email. Mr. Mayer adamantly denied this mistruth.


              FURTHER DISPARITE TREATMENT AS EVIDENCE OF ANIMUS


        18.     On March 28th, 2018 the city police attempted to arrest Supervisor Nelson in her

office on charges relating to Janis’ harassment charge against her. Supervisor Nelson approached

Janis later that day, and an argument ensued. Supervisor Nelson requested that he write a witness

statement about that altercation. Mr. Mayer stated his back was to them and he was working and

could only attest to that.




                                                 4
       Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 5 of 14



         19.   Mr. Mayer believes that on information and belief that none of the other female

workers in the office were requested by Supervisor Nelson to make statements and provide

evidence to aid her in her defense of Janis’ criminal and civil charges.


         20. Mr. Mayer requested a meeting with Supervisor Nelson because he was frustrated

with how his job was progressing and that he lacked the information he needed to succeed. In

response Supervisor Nelson stated, “I need time to digest this”.


         SUPERVISOR HUMILIATES AND INVADES PLAINTIFFS PERSONAL SPACE
                         PERVASIVELY AND DAILY
         21. On May 22nd, 2018 after his request for a meeting Supervisor Nelson moved Mr.

Mayer into her office with his desk physically next to hers.


         22. In regard to moving his desk, Mr. Mayer asked Supervisor Nelson about the office

remodeling and was told it was on hold and/or no longer happening.


         23. Mr. Mayer also mentioned that he knew Janis was moving in the future and asked if

could sit in her spot. Supervisor Nelson told him he could not take Janis’ location after she

moved.


         24. After moving Mr. Mayer’s desk into a very uncomfortable proximity to her desk,

Supervisor Nelson began having meetings with Mr. Mayer in very close physical proximity to

Mr. Mayer such that he felt that she was right on top of him.


         25. Mr. Mayer was very uncomfortable with Supervisor Nelson in his space during these

meetings; sitting next to him in this confined area.




                                                 5
        Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 6 of 14



        26. Having his desk right next to Supervisor Nelson and the close quarters meetings made

Mr. Mayer feel physically uncomfortable, like he was suffocating, and he felt demeaned,

embarrassed and humiliated.


        27. Mr. Mayer felt especially humiliated by Supervisor Nelson’s sexual harassment and

disparate treatment when his peers would routinely see him at his desk next to hers or in these

meetings in a humiliating position.


        28. On August 2nd, 2018 after 4 meetings, Mr. Mayer requested that Supervisor Nelson

stay at her desk during these meetings. At the next scheduled meeting, Mr. Mayer and Supervisor

Nelson met with Director Stoodley at his office and Supervisor Nelson started the meeting telling

Director Stoodley that Mr. Mayer no longer wanted these meetings.


        29. Additionally at this meeting with Director Stoodley, Supervisor Nelson requested that

Mr. Mayer document every minute of his day and what he was doing. On information and belief,

Supervisor Nelson did not ask any of Mr. Mayer’s female coworkers to document their every day

like this.


        30. The other three staff employees that reported to Supervisor Nelson were female and

none of them were forced to have their desk next to Supervisor Nelson or have meetings with her

where she was invading their physical space. Mr. Mayer believes she singled him out for

harassment based on his gender, because she did not treat the other women employees the same

way. These other women employees were in positions similar Mr. Mayer and reported directly to

Supervisor Nelson, but because he is a man, she made him move his desk into her office right

next her desk so she could control him. This was a very humiliating experience to go through

every day.


                                                6
       Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 7 of 14



    SUPERVISOR NELSON’S PRIOR DISCRIMINATION OF MALE EMPLOYEE
       31. This was not the first time that Supervisor Nelson had singled out a male for purposes

of harassment. From 2013 to 2014, Supervisor Nelson harassed Stephen Lyons, an intern from

the Rockefeller College of Public affairs who was working at the county through the College’s

Master of Public Administration.


       32. Stephen Lyons had worked directly under Assistant Purchasing Agent David Frock.

David Frock left his position and Mr. Lyons then reported to the Purchasing Director Clifford

Stoodley. While working under Mr. Stoodley, Mr. Lyons was entrusted to manage the

purchasing department for several weeks in the role of a Deputy Assistant. In this role, his duties

included directly working with County managers, emergency management, the jails food

division and various businesses.


       33. When Supervisor Nelson replaced Mr. Frock, she dramatically changed his duties and

role. She had his phone forwarded to her office and he was stripped of nearly all his

responsibilities. Mr. Lyons was reduced to remedial tasks, including putting stamps on envelopes

in the mail room. Such remedial tasks were not in keeping with the purpose of a Master’s

Internship, whereby Mr. Lyons was expected to attain Masters level professional experience.


       COWORKER FILES DISCRIMINATION ON PLAINTIFFS BEHALF


       34. Sometime after being relocated to Supervisor Nelson’s office, Mr. Mayer’s co-worker

Janis filed a complaint of gender discrimination against Supervisor Nelson based on the sexual

harassment of Mr. Mayer, which she observed.


       35. On September 22nd, 2018 Supervisor Nelson was not in the office and Mr. Mayer was

working with Director Stoodley on some issues.

                                                 7
       Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 8 of 14



        36. During this time (September 22nd, 2018), Supervisor Nelson was e-mailing Mr.

Mayer all day once again asking what he was doing and what was taking up his time. Director

Stoodley noticed this and instructed Mr. Mayer not to respond stating that “she is bullying you

over e-mail.”


        37. Director Stoodley walked Mr. Mayer over to the County Attorney and stated that his

job was not in jeopardy and that he would be moved out of her office. He additionally

commented to Mr. Mayer that it’s like he was being treated as a misbehaving student being put

in front of teacher’s desk. When Supervisor Nelson learned of the meeting, she accused Mr.

Mayer of initiating it.


        38. On March 6th, 2019, Mr. Mayer emailed Jackie with Human Resources and County

Attorney, Frank Salamone about his 1st 26th week Probation Report (Oct 2018 – March 2019

approximately).


        39. The Annual Review was prepared by Supervisor Nelson and rated as


“Unsatisfactory.”


        40. Mr. Mayer was told to sign this report immediately, which he refused and only

signed acknowledging that he received the report and not that he agreed with it.


        41. Once again, Mr. Mayer was informed verbally that his job was not in jeopardy.


        42. By letter dated July 19th ,2019 Mr. Mayer’s bid was not renewed by Supervisor

Nelson.


        43. Mr. Mayer believes Supervisor Nelson gave him a bad review and chose not to renew

his bid because she had an animus towards Mr. Mayer because as he is of the opposite sex.

                                                8
           Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 9 of 14




                       AS FOR THE FIRST CAUSE OF ACTION
              HOSTILE WORK ENVIRONMENT UNDER TITLE VII & NYSHRL
                         AS AGAINST ALL DEFENDANTS

           44. The allegation in paragraphs “1” through “43” are incorporated herein as if set forth

in full.


           45. Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e et seq., forbids

employment discrimination on the basis of "race, color, religion, sex, or national origin." See 42

U.S.C. § 2000e-2(a).


           46. Hostile work environment is one form gender discrimination and under NYSRHL and

Title VII.      Title VII requires that a plaintiff show that the workplace is permeated with

discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create and abusive working environment.


           47. Here the Plaintiff alleges that he was forced to sit physically right next to Supervisor

Nelson every day and that she be right over the top of him when ever they had meetings. This kind

of close physical unwelcome conduct on a routine basis was sufficiently pervasive such that the

Plaintiffs work conditions altered and/or the Plaintiffs workplace was permeated with the harassing

conduct.


           48. New York State Human Rights Law was amended in October of 2019 so that it is more

similar to New York City Human Rights than Title VII. Thus, under NYSHRL, as amended, a

plaintiff no longer has to show that conduct was sever or pervasive, or permeated the work place

but merely has to show that he was subjected to “inferior terms, conditions or privileges of

employment because of his sex.” This new standard more closely mirrors New York City Human



                                                     9
       Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 10 of 14



Rights law which only requires that a plaintiff seeking to prove sexual harassment show that was

“treated less well” than other employees because of his sex.


           49. In this case, the various allegations of physically invading Mr. Mayer’s physical space

on a systematic basis and the alleged demeaning conduct directed toward Mr. Mayer based on his

sex more that satisfy the burden for proving sexual Harassment under NYSHRL.


                         AS AND FOR A SECOND CAUSE OF ACTION
                     WRONFUL TERMINATION UNDER NY AND FEDERAL LAW

           50. The allegation in paragraphs “44” through “49” are incorporated herein as if set forth

in full.


           51. To establish a Discriminatory termination under Title VII a Plaintiff ordinarily must

show that he is a member of a protected class; (2) that he was qualified for the position in

question; (3) that defendants took an adverse employment action against him; and (4) that the

circumstances support an inference of discrimination on the basis of his membership in a

protected class.


                52. As alleged in this Complaint, Plaintiff was qualified for his non-permanent

position with the County.


                53. The Defendant terminate and/or did not renew or extend his nonpermanent

position with the County.


                 54. As alleged in this complaint, Supervisors Nelson’s many acts of disparate

treatment of the Plaintiff, her sexually harassing conduct towards the Plaintiff and her prior

gender discrimination of another male all demonstrate an animus towards men and give rise to

inference of discrimination.

                                                   10
      Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 11 of 14



               55. Supervisor Nelson was the Plaintiffs Supervisor and had the power to

terminate the Plaintiff and she did so.


                56. In the alternative, Supervisor Nelson functioned as the cats paw by

influencing the decision maker to not extend or renew Plaintiffs position and/or Supervisor

Nelson had more than a de minimus role in the process to decide to not renew/extend the

Plaintiffs position.


                 57. New York State Human Rights, as amended, only requires that a Plaintiff

show that he was subjected to “inferior terms, conditions or privileges of employment because of

his sex.” This new standard more closely mirrors New York City Human Rights law which only

requires that a plaintiff seeking to prove sexual harassment show that was “treated less well”

than other employees because of his sex. Unlike Title VII NYSHRL, as amended, does not

require the Plaintiff to identify comparators to prove discrimination.


                  58. As alleged Plaintiff endured various degrees of demeaning behavior by

Supervisor Nelson including, but not limited to, moving his desk right next to hers so that

everyone could see and invading his physical space by conducting meetings right over him. Any

one of the demeaning acts alleged herein would constitute inferior terms such that Mr. Mayer

was treated “less well” than other employees at the county


                          AS AND FOR A THIRD CAUSE OF ACTION
                       FAILURE TO PROMOTE UNDER TITLE VII & NYSHRL

                59. The allegation in paragraphs “50” through “58” are incorporated herein as if
set forth in full.

               60. To establish a prima facie case of Failure to promote under Title VII a

Plaintiff ordinarily must show that: "(1) he is a member of a protected class; (2) he `applied and


                                                11
       Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 12 of 14



was qualified for a job for which the employer was seeking applicants'; (3) he was rejected for

the position; and (4) the position remained open and the employer continued to seek applicants

having the plaintiff's qualifications."

                  61. In this case the Plaintiff alleges that he was a member of a protected class and

applied for a permanent position and was declined. The Plaintiff further alleges on information

and belief that the position remained opened and the employer continued to seek applicants

having the Plaintiffs qualifications.

                 62. The employers failure to hire Plaintiff to a permanent position is a violation of

NYSHRL as amended because in declining his application they subjected him to inferior terms,

conditions or privileges of employment because of his sex.


                          AS AND FOR A THIRD CAUSE OF ACT
                      RETALIATION UNDER FEDERAL AND NY LAW

                 63. The allegation in paragraphs “59” through “62” are incorporated herein as if set

forth in full.


                 64. That Mr. Mayer engaged in following protected activities for which he was

retaliated against:


                   1) Mr. Mayer reported what he believed to be sexual harassment to Supervisor

                       Stoodley.

                   2) Mr. Mayer opposed what he believed to be harassment when he asked

                       Supervisor Nelson, in form or substance if there was any other place to move

                       him other than right next to her seat in such a demeaning and sexually

                       harassing way.



                                                     12
       Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 13 of 14



                  3) Mr. Mayer opposed what he believed to be harassment when he told

                      Supervisor Nelson to no longer have meetings right over and physically on top

                      of him.


             65. That the Defendants were aware of the protected activities indicated above.


             66. That the Defendants terminated and/or did not to renew his temporary position

and/or did hire him to a permanent position because the Plaintiff engaged in the protected

activities alleged above.




                             AS AND FOR A FOURTH CAUSE OF ACTION
                                   (PENDENT STATE CLAIMS)

                 70. The allegation in paragraphs “63” through “66” are incorporated herein as if set

forth in full.


                 71. That the conduct of the Defendant’s employees as alleged in paragraphs 9

through 45 violate New York Human Rights Law§§292 and 296 et seq.


                 72. That as the Defendant’s conduct is in violation of §§292 and 296 et seq. the

Plaintiff is entitled to compensatory and punitive damages in an amount to be proven at trial.


WHEREFORE, plaintiff respectfully requests that this court enter a judgment:


  1.   Declaring that the acts and practices of the agency as complained of herein are in violation

       of Title VII of the Civil Rights Act of 1964, NYSHRL, and constitute the basis for awarding

       back pay with interest, compensatory damages, other lost benefits, and such other further

       relief as to this Court seems just and proper.


                                                   13
      Case 1:20-cv-00442-LEK-DJS Document 1 Filed 04/15/20 Page 14 of 14



 2.   Award to the Plaintiff Anthony Mayer compensatory damages in each cause of action in an

      amount to be proven at trial.

 3.   Award to the Plaintiff Anthony Mayer exemplary damages in each cause of action in an

      amount to be proven at trial.

 4.   Award plaintiff Anthony Mayer the costs, disbursements and attorney’s fees for the

      prosecution of this matter along with such other and further relief as the Court may deem

      just and proper.

 5.   Award damages under State and Federal law in such way as to maximize the Plaintiffs

      possible award. In the Second Circuit various courts at their discretion have awarded all

      punitive damages under federal law and compensatory damages under state law. Under New

      York State law there is no cap on compensatory damages in sexual discrimination cases, but

      punitive damages are not recoverable.


DATED:
April 11, 2020                            LAW OFFICE OF PATRICK SORSBY PLLC
                                                             By      S/
                                                                    Patrick Sorsby
                                                                  Bar Roll No.: 517840
                                                                  Attorney for Plaintiff
                                                                 1568 Central Avenue
                                                                 Albany, NY 12205
                                                                Phone: (518) 545-4529
                                                             E-mail: sorsbylaw@gmail.com




                                              14
